Citation Nr: 0304233	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  94-48 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an anxiety disorder 
including post-traumatic stress disorder (PTSD).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to March 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1994 RO decision that denied service 
connection for PTSD.  (The latest supplemental statement of 
the case from the RO notes that service connection was also 
being denied for an anxiety disorder besides PTSD).

In a June 1996 decision, the Board denied the veteran's 
claim.  The veteran then appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In August 1997, the VA Secretary and the veteran filed a 
joint motion to remand this matter back to the Board.  In 
August 1997, the Court issued an order granting the motion.

In April 1998, the Board remanded this matter to the RO.  In 
July 1998, the veteran testified at an RO hearing.  In June 
1999, the Board again remanded the case to the RO.  In 
December 2000, the veteran testified at a Board 
videoconference hearing.  In May 2001, the Board again 
remanded the case to the RO.


FINDINGS OF FACT

During service the veteran did not engage in combat with the 
enemy, although there is credible supporting evidence of a 
service stressor which is a cause of currently diagnosed 
PTSD.  His current generalized anxiety disorder also started 
in service.


CONCLUSION OF LAW

An anxiety disorder including PTSD was incurred in active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
November 1968 to March 1971, including service in Vietnam 
from January 1970 to March 1970. 

Personnel records show that while in Vietnam he was assigned 
to the Supply Company, Supply Battalion, 1st Force Service 
Regiment, Force Logistic Command, in DaNang.  His military 
occupational specialty (MOS) during his entire time was 
listed as supply administration man.  

Records pertaining to his company during that period obtained 
from the Marine Headquarters show that throughout the period 
the veteran was in Vietnam, no casualties were sustained, 
except for two gunner sergeants who were slightly wounded 
when an assailant threw a fragmentation grenade into their 
hut.  A suspect was apprehended and referred to a court 
martial on charges of attempted murder. There were no reports 
of combat situations, no other casualties sustained, and no 
casualties inflicted during the three month period.

Service medical records show that in August 1970, the veteran 
was referred for a mental evaluation.  He had had several 
verbal arguments, and felt everyone was trying to get him.  
He appeared to show some paranoid traits along with bouts of 
hostility when threatened.  The report noted the veteran's 
extreme concerns about his past sexual history.  Also 
mentioned during the interview were concerns about his 
parents divorce when he was three, his mother's alcoholism, 
his father's job instability, his being raised by his 
grandparents, and his difficult time getting through high 
school.  He had seen a psychiatrist about his problem while 
in DaNang and attended one group therapy session.  He was 
referred to another clinic, with the history noted of his 
having had no trouble until a few months earlier.  Since then 
there had been increasing difficulty with superiors and lack 
of motivation, associated with various pharmacologic self-
applications.  In September 1970, he was noted to have become 
increasingly rebellious over the past week.  His immediate 
superiors suspected drug abuse.  He appeared withdrawn, 
uncommunicative, with the general appearance of drug 
intoxication.  After four hour of observation, he was lucid, 
cooperative and with complete insight. The impression was 
passive aggressive personality with drug abuse.  Ten days 
later, in October 1970, he was brought in by ambulance, with 
what appeared to be a psychotic break.  He was unresponsive 
but his eyes were open.  He was hospitalized for observation 
of what was described as an acute psychotic episode 
characterized by catatonia, with no evidence of drug 
intoxication.  His mentation cleared rapidly, and he was 
observed for 36 hours and discharged to duty, on Valium.  A 
psychiatric report dated several days later noted that the 
veteran showed a great amount of nervousness and tension 
influenced by extreme doubts about his sexual identity, 
manifested by his inability to have close interpersonal 
relationships.  There seemed to be no significant 
relationship between his problems and various pharmacologic 
self-applications.  His problems with supervision and lack of 
motivation were manifestations of the frustration he felt as 
the result of his self-doubts.  He was felt to be capable of 
providing continued useful service, and was encouraged to 
seek psychiatric help at his next duty station.  The 
diagnosis was adjustment reaction of adolescence.
 
From October 6 to 13, 1970, he was hospitalized for 
observation with acute and chronic anxiety.  He experienced 
gradual improvement with supportive therapy, and was 
discharged improved with no medication.
 
An examination reportedly for the purpose of assessing the 
veteran's suitability for continued service was conducted in 
March 1971 and noted a past diagnosis of passive aggressive 
personality, and that by history, the veteran was recommended 
for administrative separation.  He was discharged from 
service that month.

VA forms dated in August 1971 and February 1972 were sent to 
the RO by a VA hospital; these note that the veteran was 
seeking psychiatric treatment; and the RO was requested to 
indicate if there was a psychiatric condition which was 
service-connected.  In a February 1972 RO decision (for 
treatment purposes only), the RO indicated that the veteran 
had a personality disorder which was non-service-connected; 
this decision was then sent to the VA hospital.

In June and July 1992, the veteran was evaluated by Community 
Counseling Services, Inc. (CCS).  He had been referred by the 
Peace Corps for an evaluation regarding symptoms of long-term 
anxiety.  A history of his parents' divorce, an alcoholic 
mother, a father with multiple marriages, little contact with 
either of his parents.  The veteran reported that his older 
brother and his brother's friends raped him when he was a 
boy, and that his brother died in a car accident at age 15.  
He said he continued to have frequent recollections of these 
experiences.  He related that while in service, he had spent 
three months in Vietnam as a logistics clerk and in supply 
administration, but had been recalled and transferred to 
Okinawa when it was disclosed that he was an only surviving 
son.  He reported wartime recollections of body bags, drug 
reactions in other soldiers, bizarre behavior by others, and 
a boot with a foot in it which had been cut off from the 
body, all of which he frequently recollected. The diagnoses 
were generalized anxiety disorder, PTSD, alcohol abuse, and 
traints suggestive of a personality disorder.
 
According to the report of a psychiatric evaluation conducted 
in February 1993 by E. Waterman, M.D., of CCS, the veteran 
had experienced sexually traumatic incidents in his 
childhood, perpetrated by his older brother and his older 
brother's friends.  In service, he recalled seeing a boot 
with a leg in it with no body attached. After Vietnam, he 
functioned for a while, got a couple of degrees, and worked 
as a financial manager.  He eventually had some difficulty 
with his boss.  He went into the Peace Corps, and was 
assigned to the Cook Islands, where he was to advise small 
businesses on the island.  He began to get pressure from the 
Cook Island government to reveal confidential information, 
and he resigned rather than betray their trust.  This was 
very stressful, and he had since been unable to function in a 
job.  The diagnoses were PTSD, rage reactions, extreme 
anxiety, and alcohol abuse.
 
A summary by Dr. Watermann in February 1993 noted that the 
veteran had all the classical symptoms of PTSD, with 
nightmares of the traumatic event, social isolation, feelings 
of detachment and estrangement, limited range of affect, 
diminished interest in all activities, sleep difficulties, 
outbursts of anger, difficulty in concentrating, 
hypervigilence and exaggerated startle response.  The most 
recent stressor had been while the veteran was in the Peace 
Corps in an isolated area in the Cook Islands, and had been 
pressured to reveal confidential information, which had led 
to his resignation.  It was felt that childhood trauma, 
experiences in Vietnam, and the experiences in the Cook 
Island had all compounded to result in his current PTSD.
 
In March 1993, the RO sent correspondence to the veteran 
requesting a detailed description of his stressor incidents 
during service, including dates, places, unit assignments, 
and names of individuals involved.

A VA examination was conducted in April 1993.  The veteran 
related that he had been in Vietnam for about three months.  
He said that during this period he was assigned to perimeter 
patrol, and one night they received fire.  He said they fired 
back, killed one of the enemy, and the squad leader required 
them to walk by the body.  He also saw a boot with a severed 
foot still in it, and body bags that had not been cleaned, 
which had also bothered him.  He was transferred out after 
three months because he was an only son, and felt he had 
deserted his unit.  He also stated that he was not allowed to 
take leave when his mother died, causing him to miss her 
funeral.  He also related some stressful events which 
occurred when he was in the Peace Corps.  The diagnosis was 
PTSD, and it was noted that the veteran provided stressors 
while he was in the Marine Corps in Vietnam and in the Peace 
Corps, and that he gave ample symptomatology of PTSD.
 
Records show his treatment at CCS over the next several 
months, during which time he was addressing with the sexual 
abuse trauma which had occurred during his childhood.
 
In a written statement received in July 1993, the veteran 
detailed the stressors that he claims occurred while he was 
in Vietnam.  He noted that he spent the first few weeks in 
Vietnam loading large caliber brass shell casings into semi-
trailers for shipment back to the United States.  He noted 
that he was also on casual duty for a few weeks following 
this assignment with a broken big toe.  He related finding a 
bloody T-shirt, a used body bag, and a shoe with a foot in it 
around the premises.  In addition, he went on perimeter 
patrol, as a member of a three man M-60 team, and was in a 
firefight which lasted about 45 minutes, and resulted in one 
killed enemy, whose body they had all been required to march 
past.  He indicated that this incident occurred on the second 
week after his assignment to perimeter patrol.  Shortly after 
that, he was transferred out of Vietnam, which he viewed as a 
desertion.

In December 1993, the RO attempted to verify the veteran's 
stressors by sending correspondence to the Records Branch at 
Headquarters, U.S. Marines Corps.  A response, dated in 
January 1994, noted that the veteran's stressors could not be 
verified without additional supporting details.  They did, 
however, provide records pertaining to the veteran's company 
during his time in Vietnam (discussed above).

In March 1994, the veteran filed a statement noting that he 
was involved in a firefight which resulted in a confirmed 
killing of an enemy in later March 1970, and they were 
ordered to witness the body.

An August 1996 decision of the Social Security Administration 
(SSA) noted the veteran was awarded SSA disability benefits 
due to PTSD and anxiety, with the disability period for SSA 
purposes beginning in June 1992.

In April 1998, the RO sent correspondence to the veteran 
requesting additional information to verify his alleged 
service stressors.  

In April 1998, the RO unsuccessfully requested the complete 
service records for the veteran.  

In July 1998, an RO hearing was conducted.  The veteran 
testified that he was assigned to supply administration and 
logistics during his military service.  While in Vietnam, he 
was assigned to the Supply Company of the Support Battalion, 
part of the 1st Force Service Regiment.  He reported their 
mission was to process supplies coming into and going out of 
the country.  He indicated that while walking around the base 
he once observed dog tags and a boot which contained a 
severed foot.  He reported that the base was an extremely 
fenced in area.  He also reported having been assigned to 
perimeter patrol for his final three weeks in Vietnam.  On 
one occasion, while on a night patrol, he reported that his 
unit was involved in a firefight.  Following the fight, he 
witnessed a dead enemy soldier.  No friendly casualties were 
sustained.  

Medical treatment reports, dated from 1995 to 2002, revealed 
treatment for a variety of conditions, and include diagnoses 
of PTSD.  An October 1998 treatment report noted that the 
veteran had completed the 6-week PTSD treatment program. 

In December 2000, a Board videoconference hearing was 
conducted.  The veteran testified that on various walks 
around the base he discovered dog tags, bloody t-shirts, and 
a boot which contained a severed foot.  He testified that 
while assigned to perimeter patrol, he was involved in a 
firefight that resulted in a confirmed enemy kill.  The 
veteran was unable to remember any specific details from 
which to confirm this event.  The veteran also indicated that 
he learned of the incident involving the two gunnery 
sergeants attacked by a friendly grenade from reviewing the 
documentation of record, and did not witness the event at the 
time it happened.  

In July 2001, the RO requested that an additional search be 
conducted for any missing service medical records relating to 
the veteran.  No additional records were found.

In May 2002, a VA examination for PTSD was conducted.  The 
veteran described Vietnam experiences including being in a 
firefight resulting in an enemy being killed.  Childhood 
trauma was also noted, as well as stressors while in the 
Peace Corps subsequent to military service.  The examination 
diagnosis was PTSD, and the doctor felt that such was due to 
Vietnam stressors.  


II.  Analysis

The Board interprets the issue on appeal as service 
connection for an anxiety disorder including PTSD.  PTSD is 
one type of anxiety disorder.  See DSM-IV. 

Through correspondence, the rating decision, the statement of 
the case, supplemental statements of the case, a now-vacated 
Board decision, pleadings at the Court, and Board remands, 
the veteran has been notified with regard to the evidence 
necessary to substantiate his claim, as well as the 
respective responsibilities of him and the VA for providing 
evidence.  Pertinent medical records have been obtained to 
the extent possible, and VA examinations have been provided.  
The notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).   

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

At times, both during and after service, the veteran has been 
found to have a personality disorder.  A personality disorder 
is not a disability for VA compensation purposes and may not 
be service-connected.  However, an acquired psychiatric 
disorder, superimposed on a personality disorder, may be 
service connected if the acquired psychiatric disorder was 
incurred in or aggravated by service.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127. 

The veteran served on active duty in the Marine Corps from 
1968 to 1971, including a few months in Vietnam in 1970.  
There have been many diagnoses of PTSD in recent years, and 
doctors have attributed the condition at least partly to 
purported Vietnam stressors (see, e.g., 2002 VA psychiatric 
examination).  As the veteran has acknowledged, there have 
been other stressors before and after service.  As to service 
connection for PTSD, the outcome of this case turns on 
verification of a service stressor.

The veteran's service records indicate that while in Vietnam 
he worked in supply.  He received no combat decorations and 
there is no other objective evidence of participation in 
combat.  Upon the evidence of record, the Board is unable to 
find that the veteran personally participated in combat.  As 
it is not shown the veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish the 
occurrence of such events.  Rather, his alleged service 
stressors must be established by official service records or 
other credible supporting evidence.  38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet.App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998);  Cohen v. Brown, 10 Vet. App. 
128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  Under 
DSM-IV, concerning a diagnosis of PTSD, a sufficient stressor 
is one in which a person has been exposed to a traumatic 
event in which the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and the person's 
response involved intense fear, helplessness, or horror.  See 
38 C.F.R. § 4.125; Cohen , supra.

A recent court decision indicates that a rocket attack at a 
large base in Vietnam may be a sufficient PTSD stressor, and 
a veteran's claimed personal exposure to the attack will be 
satisfactorily corroborated by his presence with his unit 
which was known to be generally exposed to the attack.  
Pentecost, supra.  While the veteran does not claim a rocket 
attack as a stressor, there is objective evidence of a 
similar stressor involving his unit in Vietnam.  Information 
from the Marine Corps describes a "fragging" episode at the 
veteran's base in Vietnam, in which there were injuries of 
fellow soldiers.  A number of the veteran's other claimed 
Vietnam stressors have not been verified fully, although the 
fact that he received psychiatric treatment in service 
subsequent to his Vietnam tour suggests that some additional 
Vietnam stressors may have taken place.  

In any event, in the spirit of the liberal holding in 
Pentacost, the Board finds there is sufficient credible 
supporting evidence of a stressor in Vietnam.  In sum, all 
elements for service connection for PTSD are established.  

With regard to another type of anxiety disorder (besides the 
anxiety disorder of PTSD), the service medical records 
indicate that, besides a personality disorder, the veteran 
was then diagnosed and treated for an adjustment disorder and 
anxiety.  Shortly after service he sought psychiatric 
treatment from a VA facility, although details of that 
episode are not available.  Medical records in recent years 
include a diagnosis of an anxiety disorder.  The veteran 
admits he has had stresses in his life before, during, and 
after service.  However, he has given a credible account of 
anxiety first rising to the clinical level during service 
(service records support this), with continuity of 
symptomatology of anxiety since then.  See 38 C.F.R. 
§ 3.303(b).  All considered, his current chronic anxiety 
disorder (besides PTSD) may be traced to service onset.

In sum, an anxiety disorder including PTSD was incurred in 
service, and service connection for such is granted.  The 
benefit-of-the-doubt rule has been applied in reaching this 
decision.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).







ORDER

Service connection for an anxiety disorder including PTSD is 
granted.


		
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

